EXHIBIT 99.1 C&F FINANCIAL CORPORATION Monday, July 22, 2013 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 C&F Financial Corporation Announces Second Quarter Net Income West Point, Va., July 22, 2013—C&F Financial Corporation (NASDAQ: CFFI), the one-bank holding company for C&F Bank (or the Bank), today reported net income of $4.2 million for the second quarter of 2013, which was the same as the second quarter of 2012. Net income available to common shareholders for the second quarter of 2013 was $4.2 million, or $1.22 per common share assuming dilution, compared to $4.0 million, or $1.22 per common share assuming dilution, for the second quarter of 2012. The corporation reported record net income of $8.2 million for the first six months of 2013, compared to $8.0 million for the first six months of 2012, a 2.80 percent increase. Net income available to common shareholders for the first six months of 2013 was $8.2 million, or $2.41 per common share assuming dilution, compared to $7.7 million, or $2.33 per common share assuming dilution, for the first half of 2012. For the second quarter of 2013, the corporation’s return on average common equity and return on average assets, on an annualized basis, were 15.65 percent and 1.69 percent, respectively, compared to 17.96 percent and 1.77 percent, respectively, for the second quarter of 2012. For the first six months of 2013, on an annualized basis, the corporation’s return on average common equity was 15.55 percent and its return on average assets was 1.66 percent, compared to a 17.35 percent return on average common equity and a 1.69 percent return on average assets for the first half of 2012. The decline in the return on average common equity and the return on average assets for the second quarter and the first half of 2013, as compared to the same periods in 2012, resulted from capital and asset growth that outpaced modest earnings growth during the comparative periods. However, the corporation’s return on average common equity and return on average assets, on an annualized basis, for the second quarter of 2013 each increased over the first quarter of 2013, when they were 15.46 percent and 1.64 percent, respectively. “We are very pleased to report continued strong earnings for the second quarter of 2013,” said Larry Dillon, president and chief executive officer of C&F Financial Corporation. “Net income for the second quarter of 2013 remained level with our record net income for the second quarter of 2012.The mortgage banking and consumer finance segments showed increases in net income of $567,000 and $59,000, respectively, compared to the second quarter of 2012. The retail banking segment reported a $119,000 decrease in net income for the second quarter of 2013, as compared to the same period of 2012, which was primarily attributable to higher compensation costs associated with growing our commercial lending team in Richmond, as well as increased staffing at the Bank’s branches. Asset quality and noninterest income trends are improving at the retail banking segment, loan growth and market expansion are continuing at the consumer finance segment, and relatively strong mortgage loan demand and expansion into the Virginia Beach, Virginia market are occurring at the mortgage banking segment.” EXHIBIT 99.1 C&F FINANCIAL CORPORATION Monday, July 22, 2013 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 “In addition to the corporation’s strong earnings performance, the second quarter of 2013 has been very eventful. On June 10, 2013, the corporation’s Board of Directors unanimously approved a definitive merger agreement with Central Virginia Bankshares, Inc., (or CVB), the holding company for Central Virginia Bank. This merger, which is still pending regulatory and CVB shareholders’ approvals, will greatly enhance our presence in the growing Richmond area, enabling us to expand our personal and commercial customer base, while offering more products, locations, and services to both C&F Bank and CVB customers. In addition, on April 1, 2013, C&F Bank launched its newest offering in mobile banking – I-Deposit24, which is an application that provides the Bank’s mobile banking customers the ability to deposit checks directly into their C&F Bank accounts via their smartphones. On April 15, 2013, C&F Bank welcomed Gail Letts as our new Regional President for the Richmond market, putting her at the helm of the Bank’s commercial and small business lending initiatives. All of these undertakings are strategically significant to the corporation and will create challenging and exciting opportunities and long-term value for our shareholders,” concluded Dillon. Retail Banking Segment. C&F Bank reported net income of $499,000 for the second quarter of 2013, compared to net income of $618,000 for the second quarter of 2012. For the first six months of 2013, C&F Bank reported net income of $1.2 million compared to net income of $925,000 for the first six months of 2012. The retail banking segment’s net income for the three and six months ended June 30, 2013 benefited from (1) the effects of the continued low interest rate environment on the cost of deposits and on the renewal rates on borrowings from the Federal Home Loan Bank, (2) a shift in deposit mix to lower rate non-term deposit accounts, (3) the effects of improved credit quality on the loan loss provision and expenses associated with loan work-outs, (4) lower expenses related to the holding costs of foreclosed properties and (5) increased activity-based interchange and overdraft fee income. These positive factors were offset by (1) the decline in the retail banking segment’s average loans to nonaffiliates resulting from continued weak loan demand in the current economic environment and intense competition for loans in our markets, (2) higher personnel costs associated with increased staff levels throughout the branch network and the addition of new personnel dedicated to growing the Bank’s commercial and small business loan portfolio, (3) higher occupancy expenses associated with depreciation and maintenance of technology related to expanding the banking services we offer to customers and improving operational efficiency and security, (4) higher expenses associated with promoting our brand and enhancing our lending platforms and (5) a loss on the sale of a facility previously used for the Bank’s deposit operations in West Point, Virginia. EXHIBIT 99.1 C&F FINANCIAL CORPORATION Monday, July 22, 2013 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 The Bank’s nonperforming assets were $10.7 million at June 30, 2013, compared to $17.7 million at December 31, 2012. Nonperforming assets at June 30, 2013 included $6.8 million in nonaccrual loans, compared to $11.5 million at December 31, 2012, and $3.9 million in foreclosed properties, compared to $6.2 million at December 31, 2012. Troubled debt restructurings were $7.2 million at June 30, 2013, of which $4.5 million were included in nonaccrual loans, as compared to $16.5 million of troubled debt restructurings at December 31, 2012, of which $9.8 million were included in nonaccrual loans. The decrease in nonaccrual loans and troubled debt restructurings was primarily a result of the sale of notes relating to one commercial relationship, $5.2 million of which was a troubled debt restructuring on nonaccrual status at December 31, 2012. This note sale resulted in a $2.1 million charge-off during the first quarter of 2013, which reduced the Bank’s allowance for loan losses as a percentage of total loans to 3.01 percent at June 30, 2013 from 3.38 percent at December 31, 2012. Loss reserves that had previously been recorded for this relationship were adequate to cover the charge-off. Management believes it has provided adequate loan loss reserves for the retail banking segment’s loans. Foreclosed properties at June 30, 2013 consist of both residential and non-residential properties. These properties are evaluated regularly and have been written down to their estimated fair values less selling costs. Mortgage Banking Segment. C&F Mortgage Corporation reported net income of $986,000 for the second quarter of 2013, compared to $419,000 for the second quarter of 2012. For the first six months of 2013, C&F Mortgage Corporation reported net income of $1.5 million compared to $837,000 for the first six months of 2012. During the second quarter of 2013, the mortgage banking segment began selling a portion of loans originated for sale on a mandatory delivery basis, while continuing to sell the majority of its loans on a best efforts delivery basis. In accordance with Accounting Standards Codification Topic 820-Fair Value Measurement and Disclosures, we have elected to use fair value accounting for loans held for sale and interest rate lock commitments, as well as for forward loan sales commitments and hedging instruments that are used to reduce the effect of changes in interest rates on loans that are to be sold in the secondary market. Under fair value accounting, gains on loans sold in the secondary market are recognized as loans progress through the origination pipeline, as opposed to recognizing gains when the loans are sold, as was done in the past. The increase in pre-tax income attributable to the implementation of fair value accounting approximated $1.1 million for both the second quarter and first half of 2013. EXHIBIT 99.1 C&F FINANCIAL CORPORATION Monday, July 22, 2013 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 Net income at the mortgage banking segment also included the favorable effects of higher loan production and lower provisions for indemnification losses. Partially offsetting these effects were (1) lower net interest income resulting from the continued low interest rate environment, (2) higher income-based compensation expenses and (3) higher non-production based personnel costs associated with expansion into Virginia Beach, Virginia and with regulatory compliance. If the current volatility in the ten-year treasury yield continues, we may experience lower loan demand, particularly for refinancings, which could negatively affect earnings of the mortgage banking segment for the remainder of 2013 and possibly beyond. Consumer Finance Segment. C&F Finance Company reported net income of $3.3 million for the second quarter of 2013, consistent with the second quarter of 2012. For the first six months of 2013, C&F Finance Company reported net income of $6.4 million, compared to $6.5 million for the first six months of 2012. The consumer finance segment’s net income for the second quarter and first six months of 2013 continued to benefit from sustained loan growth and low funding costs on its variable-rate borrowings. These benefits were partially offset by an increase in provision for loan loss expenses resulting from increases in loan charge-offs. The increases in charge-offs were the continued result of an impaired economic environment and lower resale values on repossessed vehicles. Additionally, the consumer finance segment’s earnings during the second quarter of 2013 continued to be affected by (1) a decline in average loan yields in response to loan pricing strategies used by competitors attempting to grow market share in automobile financing and (2) higher personnel expenses resulting from an increase in the number of personnel to support loan growth and segment expansion into new markets. The allowance for loan losses as a percentage of loans at June 30, 2013 was 7.97 percent, as compared with 7.96 percent at December 31, 2012. Management believes that the current allowance for loan losses is adequate to absorb probable losses in the consumer finance loan portfolio. Other Segments. Other segments reported an aggregate net loss of $646,000 for the second quarter of 2013, compared to a net loss of $136,000 for the second quarter of 2012. For the first six months of 2013, other segments reported an aggregate net loss of $932,000, compared to a net loss of $345,000 for the first six months of 2012. Other segments includes the corporation’s holding company, which recognized $524,000 and $648,000 in transactions costs, net of taxes, ($581,000 and $782,000 prior to taxes, respectively) during the second quarter and first half of 2013, respectively, associated with the corporation’s pending acquisition of CVB. EXHIBIT 99.1 C&F FINANCIAL CORPORATION Monday, July 22, 2013 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 Capital and Dividends. The corporation’s capital and liquidity positions remain strong. The corporation paid a quarterly cash dividend of 29 cents per common share during the second quarter of 2013. The Board of Directors of the corporation continues to review the dividend payout ratio, which was 22.66 percent of net income available to common shareholders during the second quarter of 2013, in light of changes in economic conditions, capital levels, expected future levels of earnings and the changes to the regulatory capital framework that were approved on July 9, 2013 by the federal banking agencies. About C&F Financial Corporation. C&F Financial Corporation’s common stock is listed for trading on The Nasdaq Stock Market under the symbol CFFI. The common stock closed at a price of $57.49 per share on July 19, 2013. At June 30, 2013, the book value of the corporation was $32.14 per common share. The corporation’s market makers include Davenport & Company LLC, McKinnon & Company, Inc. and BB&T Scott & Stringfellow, Inc. C&F Bank operates 18 retail bank branches located throughout the Hampton to Richmond corridor in Virginia and offers full investment services through its subsidiary C&F Investment Services, Inc. C&F Mortgage Corporation provides mortgage, title and appraisal services through 18 offices located in Virginia, Maryland, North Carolina, Delaware and New Jersey. C&F Finance Company provides automobile loans in Virginia, Tennessee, Maryland, North Carolina, Georgia, Ohio, Kentucky, Indiana, New Hampshire, Alabama, Missouri, Illinois, Texas and West Virginia through its offices in Richmond and Hampton, Virginia, in Nashville, Tennessee and in Hunt Valley, Maryland. Additional information regarding the corporation’s products and services, as well as access to its filings with the Securities and Exchange Commission, are available on the corporation’s web site at http://www.cffc.com . Proposed Business Combination. Certain statements in this communication reference a proposed business combination transaction in which C&F Financial Corporation would acquire Central Virginia Bankshares, Inc. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. Central Virginia Bankshares, Inc. has mailed a proxy statement to its shareholders in connection with their vote on the proposed transaction. BEFORE MAKING ANY VOTING OR INVESTMENT DECISION REGARDING THE PROPOSED TRANSACTION, SHAREHOLDERS OF CENTRAL VIRGINIA BANKSHARES, INC. ARE URGED TO READ THE PROXY STATEMENT CAREFULLY AND IN ITS ENTIRETY BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION. Shareholders of Central Virginia Bankshares, Inc. may obtain copies of all documents regarding this transaction, free of charge, by accessing Central Virginia Bankshares, Inc.’s website at www.centralvabank.com . These documents may also be obtained, free of charge, from Central Virginia Bankshares, Inc. by requesting them in writing to 2036 New Dorset Road, Powhatan, Virginia 23139. EXHIBIT 99.1 C&F FINANCIAL CORPORATION Monday, July 22, 2013 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 Use of Certain Non-GAAP Financial Measures. The accounting and reporting policies of the corporation conform to generally accepted accounting principles (“GAAP”) in the United States and prevailing practices in the banking industry. However, certain non-GAAP measures are used by management to supplement the evaluation of the corporation’s performance. These include the following fully-taxable equivalent (“FTE”) measures: interest income on loans-FTE, interest income on securities-FTE, total interest income-FTE and net interest income-FTE, and the adjusted annualized net charge-off ratio for the combined Retail Banking and Mortgage Banking segments. Management believes that FTE measures provide users of the corporation’s financial information a presentation of the performance of interest earning assets on a basis that is comparable within the banking industry. Management reviews interest income of the corporation on an FTE basis. In this non-GAAP presentation, interest income is adjusted to reflect tax-exempt interest income on an equivalent before-tax basis. This measure ensures the comparability of net interest income arising from both taxable and tax-exempt sources. Management believes that the presentation of the adjusted annualized net charge-off ratio for the combined Retail Banking and Mortgage Banking segments that excludes the effect of a significant nonrecurring charge-off recognized in a single accounting period permits a comparison of asset quality related to ongoing business operations, and it is on this basis that management internally assesses the corporation’s performance and establishes goals for the future. These non-GAAP financial measures should not be considered an alternative to GAAP-basis financial statements, and other bank holding companies may define or calculate these or similar measures differently. A reconciliation of the non-GAAP financial measures used by the corporation to evaluate and measure the corporation’s performance to the most directly comparable GAAP financial measures is presented below. EXHIBIT 99.1 C&F FINANCIAL CORPORATION Monday, July 22, 2013 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 Forward-Looking Statements. Statements in this press release which express “belief,” “intention,” “expectation,” “potential” and similar expressions, identify forward-looking statements. These forward-looking statements are based on the beliefs of the corporation’s management, as well as assumptions made by, and information currently available to, the corporation’s management. These statements are inherently uncertain, and there can be no assurance that the underlying assumptions will prove to be accurate. Actual results could differ materially from those anticipated by such statements. Forward-looking statements in this release include, without limitation, statements regarding expected future financial performance, strategic business initiatives, our pending acquisition of CVB, asset quality and future actions to manage asset quality, adequacy of reserves for loan losses and capital levels. Factors that could have a material adverse effect on the operations and future prospects of the corporation include, but are not limited to, changes in: (1) interest rates, such as the current volatility in yields on U.S. Treasury bonds, (2) general business conditions, as well as conditions within the financial markets, (3) general economic conditions, including unemployment levels, (4) the legislative/regulatory climate, including the Dodd-Frank Wall Street Reform and Consumer Protection Act and regulations promulgated thereunder, (5) monetary and fiscal policies of the U.S. Government, including policies of the Treasury and the Federal Reserve Board, (6) the value of securities held in the corporation’s investment portfolios, (7) the quality or composition of the loan portfolios and the value of the collateral securing those loans, (8) the inventory level and pricing of used automobiles, (9) the level of net charge-offs on loans and the adequacy of our allowance for loan losses, (10) the level of indemnification losses related to mortgage loans sold, (11) demand for loan products, (12) deposit flows, (13) the strength of the corporation’s counterparties, (14) competition from both banks and non-banks, (15) demand for financial services in the corporation’s market area, (16) technology, (17) reliance on third parties for key services, (18) the commercial and residential real estate markets, (19) demand in the secondary residential mortgage loan markets, (20) the corporation’s expansion and technology initiatives, and (21) accounting principles, policies and guidelines and elections by the corporation thereunder, such as the election of fair value accounting for loans held for sale. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein, and readers are cautioned not to place undue reliance on any forward-looking statements, which speak only as of date of this release. C&F Financial Corporation Selected Financial Information (in thousands, except for share and per share data) Financial Condition 6/30/13 12/31/12 6/30/12 (unaudited) (unaudited) Interest-bearing deposits with other banks and federal funds sold $ 52,003 $ 17,541 $ 4,938 Investment securities - available for sale, at fair value 147,588 152,817 141,289 Loans held for sale, net 59,312 72,727 79,171 Loans, net: Retail Banking segment 373,935 382,284 389,723 Mortgage Banking segment 2,459 1,947 2,012 Consumer Finance segment 262,163 256,052 242,886 Federal Home Loan Bank stock 3,525 3,744 3,749 Total assets 992,681 977,018 949,714 Deposits 693,797 686,184 657,447 Repurchase Agreements 18,531 14,139 11,116 Borrowings 148,607 148,607 164,874 Shareholders' equity 105,800 102,197 93,905 For The Quarter Ended For The Six Months Ended Results of Operations 6/30/13 6/30/12 6/30/13 6/30/12 (unaudited) (unaudited) Interest income $ 19,230 $ 19,098 $ 38,353 $ 37,854 Interest expense 2,082 2,596 4,230 5,435 Provision for loan losses: Retail Banking segment 600 750 1,000 1,500 Mortgage Banking segment 30 30 60 105 Consumer Finance segment 2,490 2,080 5,240 3,980 Other operating income: Gains on sales of loans 3,577 1,631 5,278 2,962 Other 3,386 3,011 6,783 6,291 Other operating expenses: Salaries and employee benefits 8,229 6,509 15,298 13,479 Other 6,319 5,631 12,279 10,946 Income tax expense 2,265 1,963 4,123 3,701 Net income 4,178 4,181 8,184 7,961 Net income available to common shareholders 4,178 4,016 8,184 7,650 Earnings per common share - assuming dilution 1.22 1.22 2.41 2.33 Earnings per common share - basic 1.28 1.25 2.50 2.39 Fully-taxable equivalent (FTE) amounts* Interest income on loans-FTE 17,929 17,837 35,758 35,287 Interest income on securities-FTE 1,859 1,879 3,729 3,763 Total interest income-FTE 19,825 19,721 39,547 39,103 Net interest income-FTE 17,743 17,124 35,317 33,667 * Assuming a tax rate of 34%. For more information about these non-GAAP financial measures, please see "Use of Certain Non-GAAP Financial Measures" and "Reconciliation of Certain Non-GAAP Financial Measures." For The Quarter Ended For The Six Months Ended Segment Information 6/30/13 6/30/12 6/30/13 6/30/12 (unaudited) (unaudited) Net income - Retail Banking $ 499 $ 618 $ 1,195 $ 925 Net income - Mortgage Banking 986 419 1,532 837 Net income - Consumer Finance 3,339 3,280 6,389 6,544 Net loss - Other and Eliminations ) Mortgage loan originations - Mortgage Banking 212,028 206,661 390,202 379,957 Mortgage loans sold - Mortgage Banking 198,148 191,246 403,617 370,848 For The Quarter Ended For The Six Months Ended Average Balances 6/30/13 6/30/12 6/30/13 6/30/12 (unaudited) (unaudited) Interest-bearing deposits in other banks and federal funds sold $ 62,655 $ 10,558 $ 51,903 $ 12,971 Investment securities - available for sale, at amortized cost 142,029 134,809 143,107 135,501 Loans held for sale 47,208 57,650 49,893 58,535 Loans: Retail Banking segment 387,707 402,912 390,690 401,818 Mortgage Banking segment 2,859 2,595 2,748 2,601 Consumer Finance segment 282,463 257,724 281,485 253,212 Federal Home Loan Bank stock 3,525 3,756 3,625 3,761 Total earning assets 928,446 870,004 923,451 868,399 Total assets 989,227 926,415 983,754 926,069 Time, checking and savings deposits 577,896 550,233 579,112 550,703 Borrowings 165,985 159,961 164,990 159,489 Total interest-bearing liabilities 743,881 710,194 744,102 710,192 Demand deposits 113,162 103,450 109,023 98,922 Shareholders' equity 106,805 92,496 105,232 95,505 Asset Quality 6/30/13 12/31/12 6/30/12 (unaudited) (unaudited) Retail and Mortgage Banking Segments Nonaccrual loans* - Retail Banking $ 6,801 $ 11,461 $ 10,948 Nonaccrual loans - Mortgage Banking - - 369 Real estate owned** - Retail Banking 3,925 6,236 5,326 Real estate owned** - Mortgage Banking - - - Total nonperforming assets $ 10,726 $ 17,697 $ 16,643 Accruing loans past due for 90 days or more $ 106 $ - $ 296 Troubled debt restructurings* $ 7,229 $ 16,492 $ 15,772 Total loans - Retail Banking segment $ 385,558 $ 395,664 $ 403,951 Total loans - Mortgage Banking segment $ 2,912 $ 2,340 $ 2,345 Allowance for loan losses - Retail Banking segment $ 11,623 $ 13,381 $ 14,228 Allowance for loan losses - Mortgage Banking segment $ 453 $ 393 $ 333 Nonperforming assets to loans and real estate owned % % % Allowance for loan losses to loans - combined Retail Banking and Mortgage Banking segments % % % Allowance for loan losses to nonaccrual loans - combined Retail Banking and Mortgage Banking segments % % % Annualized net charge-offs to average loans - combined Retail Banking and Mortgage Banking segments*** % % % * Nonaccrual loans include nonaccrual troubled debt restructurings of $4.46 million at 6/30/13, $9.80 million at 12/31/12, and $7.50 million at 6/30/12. ** Real estate owned is recorded at its estimated fair market value less cost to sell. *** The annualized net charge-off ratio of 1.40% for the six months ended 6/30/13 includes a $2.1 million charge-off for one commercial relationship. This ratio is 0.36% excluding the $2.1 million charge-off. For more information about this non-GAAP financial measure, please see "Use of Non-GAAP Financial Measures" and "Reconciliation of Certain Non-GAAP Financial Measures." Consumer Finance Segment Nonaccrual loans $ 680 $ 655 $ 259 Accruing loans past due for 90 days or more $ - $ - $ - Total loans $ 284,856 $ 278,186 $ 263,782 Allowance for loan losses $ 22,693 $ 22,133 $ 20,896 Nonaccrual consumer finance loans to total consumer finance loans % % % Allowance for loan losses to total consumer finance loans % % % Annualized net charge-offs to average total consumer finance loans % % % As Of and For The As Of and For The Quarter Ended Six Months Ended Other Data and Ratios 6/30/13 6/30/12 6/30/13 6/30/12 (unaudited) (unaudited) Annualized return on average assets % Annualized return on average common equity % Annualized net interest margin % Dividends declared per common share $ 0.29 $ 0.26 $ 0.58 $ 0.52 Weighted average common shares outstanding - assuming dilution 3,413,052 3,296,145 3,392,165 3,280,560 Weighted average common shares outstanding - basic 3,276,039 3,208,792 3,271,376 3,199,655 Market value per common share at period end $ 55.73 $ 40.16 $ 55.73 $ 40.16 Book value per common share at period end $ 32.14 $ 29.21 $ 32.14 $ 29.21 Price to book value ratio at period end 1.73 1.37 1.73 1.37 Price to earnings ratio at period end (ttm) 11.28 9.32 11.28 9.32 C&F Financial Corporation Reconciliation of Certain Non-GAAP Financial Measures (in thousands) For The Quarter Ended 6/30/13 6/30/12 (unaudited) (unaudited) Reported FTE Adj.* FTE Reported FTE Adj.* FTE Interest income on loans $ 17,919 $ 10 $ 17,929 $ 17,824 $ 13 $ 17,837 Interest income on securities 1,274 585 1,859 1,269 610 1,879 Total interest income 19,230 595 19,825 19,098 623 19,721 Net Interest income 17,148 595 17,743 16,501 623 17,124 For The Six Months Ended 6/30/13 6/30/12 (unaudited) (unaudited) Reported FTE Adj.* FTE Reported FTE Adj.* FTE Interest income on loans $ 35,738 $ 20 $ 35,758 $ 35,300 $ 27 $ 35,327 Interest income on securities 2,555 1,174 3,729 2,541 1,222 $ 3,763 Total interest income 38,353 1,194 39,547 37,854 1,249 $ 39,103 Net Interest income 34,123 1,194 35,317 32,418 1,249 $ 33,667 For The Six Months Ended 6/30/13 6/30/12 (unaudited) (unaudited) Reported Commercial Loan Charge -off** Adjusted Reported Commercial Loan Charge- off Adjusted Average Retail Banking segment loans $ 390,690 $ - $ 390,690 $ 401,818 $ - $ 401,818 Average Mortgage Banking segment loans 2,748 - 2,748 2,601 - 2,601 Average combined Retail Banking and Mortgage Banking loans (A) $ 393,438 $ - $ 393,438 $ 404,419 $ - $ 404,419 Net charge-offs $ 2,757 $ ) $ 701 $ 1,175 $ - $ 1,175 Annualization Factor 2 2 2 2 2 2 Annualized net charge-offs (B) $ 5,514 $ ) $ 1,402 $ 2,350 $ - $ 2,350 Annualized net charge-offs to average loans (B)/(A) % * Assuming a tax rate of 34%. For more information about these non-GAAP financial measures, please see "Use of Non-GAAP Financial Measures." ** This charge-off occurred in connection with the sale of notes relating to one commercial relationship, as described in this release.
